DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16, 18-20, 26-28, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “receive indicia of a plurality of types of items to be displayed” in line 11.  The disclosure at the time of filing does not have adequate written description support for receiving indicia of a plurality of types of items to be displayed.  There is only written description support for the controller being configured to receive indicia of an item to be placed in a food display zone (Specification, Page 2, lines 1-9).  Additionally, the disclosure at the time of filing does not have adequate written description support for placing any type of item.  There was only written description support for displaying different types of foods (Specification, Page 5-15).
Claims 2-6, 8-16, 18-20, 26-28, and 34 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-16,18-20, 24-28, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a plurality of types of items” in line 11.  It is unclear if this refers to “food items” in line 3 or to entirely different types of items.
Claim 1 recites the limitation “each type of item” in line 14 as well as in line 15 as well as in line 17.  It is unclear if this refers to “food items” in line 3 or to entirely different types of items.
Claim 1 recites the limitation “wherein at least one of the food display zone temperature profiles includes at least two of the placement times for two different placement times in the same day” in lines 22-23.  It is unclear if “two different placement times” refers to placement of “food items.”  Additionally, if “two different placement times” is in reference to food items it is unclear if “two different placement times” refers to a first time and a second time at which one food item is placed or if this refers to a first time a first food item is placed and a second time a second food item that is different from the first food item is placed.
Claim 4 recites the limitation “the first placement time” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “Ht is the highest temperature of the zone in Degrees C, Lt is the lowest temperature of the zone in Degrees C” in lines 7-8.  It is unknown what the “highest temperature” Ht is associated with or what the “lowest temperature” Lt is associated with.  For example, it is unclear if the “highest temperature” is the highest holding temperature of if the “highest temperature” is the highest temperature that the zone reaches at any point in time when heating the zone.  It is noted that this particular rejection was originally raised in Paragraph 9 of the Non-Final Office Action mailed December 20, 2021 but has not been addressed.
Claim 5 recites the limitation “the zone” in line 7 as well as in line 8.  It is unclear if this refers to “a first one of the display zones” recited in Claim 4, lines 4-5, “a plurality of open fronted food display zones” recited in Claim 1, lines 1-2, or to an entirely different zone.   It is noted that this particular rejection was originally raised in Paragraph 10 of the Non-Final Office Action mailed December 20, 2021 but has not been addressed.
Claim 6 recites the limitation “the second placement time” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites a dependency on Claim 46.  There is no Claim 46 in the claims.  It is unknown what the metes and bounds of Claim 24 are.  For purposes of examination Examiner interprets the Claim 24 to depend from Claim 1.
Claim 24 recites the limitation “the transition temperature profile” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites a dependency on Claim 424.  There is no Claim 24 in the claims.  It is unknown what the metes and bounds of Claim 25 are.  For purposes of examination Examiner interprets Claim 25 to depend from Claim 1.
Claim 25 recites the limitation “the transition time” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation “food items” in line 2.  It is unclear if “food items” refers to “food items” recited in Claim 1, line 3 or to entirely different food items.  For purposes of examination Examiner interprets the claim to refer to the same food items.
Clarification is required.
Claims 2-3, 8-16, 18-20, 26-28 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-9, 11, 15-16, 19-20, 24-28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, Wisner et al. US 2008/0213449, and Shirali et al. US 2016/0195287.
Regarding Claim 1, Veltrop et al. discloses an open fronted (open front face 40) food display cabinet (cabinet 10) having a plurality of open fronted food display zones (compartments 50) (‘813, FIG. 1) (‘813, Paragraphs [0012]-[0014]) wherein each open fronted food display zone (compartments 50) is capable of displaying food items (food items disposed on shelves 52) into consumers to purchase the food items (‘813, Paragraphs [0016] and [0026]).  A temperature of each open fronted food display zone (compartments 50) is independently controllable (some compartments are refrigerated while other compartments are heated or one or more compartments are selectively heated or refrigerated) (‘813, Paragraph [0010]) by a corresponding temperature regulating device (Peltier device 80) operably coupled to the food display zone (compartments 50) (‘813, Paragraph [0030]).  The open fronted food display cabinet (cabinet 10) has a controller (microcontrollers) to control the temperature regulating devices to control the temperature of each of the open fronted food display zones (compartments 50) (‘813, Paragraph [0020]).  The controller independently controls the temperature of each of the plurality of open fronted food display zones using the temperature regulating devices (‘813, Paragraphs [0026] and [0052]).
Veltrop et al. is silent regarding the controller being configured to receive indicia of a plurality of items to be displayed in the open fronted food display zones, receiving information regarding the corresponding ones of the food display zones in which each item is to be placed, identifying times at which each item will be placed in the cabinet for display in the open fronted food display zones, identifying an item temperature profile associated with each item, determining a food display zone temperature profile for each of the plurality of food display zones according to the types of items to be placed in each of the food display zones and the identifies times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone as a function of a time of day, and independently controlling the temperature of each of the plurality of open fronted food display zones according to the determined food display zone temperature profiles and a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone.
Shei discloses an open fronted (open front) food display cabinet (holding oven 1) having a plurality of open fronted food display zones (compartments 7) (‘527, Paragraph [0023]) wherein each open fronted food display zone (compartments 7) is capable of displaying pre-made food items (pre-cooked sandwich buns) (‘527, Paragraph [0008]) wherein a temperature of each of the fronted food display zone (compartments 7) is independently controllable by a corresponding temperature regulating device (heat source 25) operably coupled to the food display zone (compartments 7) (‘527, Paragraph [0024]) wherein a controller (control mechanism 140) controls the temperature regulating device (heat source 25) and the controller is capable of independently controlling the temperature of each of the plurality of open fronted food display zone (compartments 7) using the temperature regulating devices (heat source 25) (‘527, FIG. 1) (‘527, Paragraphs [0032]-[0033]).  Shei further discloses that the controller identifies times at which each item will be placed in the cabinet for display in the open fronted food display zones (‘527, Paragraph [0045]) and the controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, i.e. a time vs. temperature curve for a hold cycle for the heat source of a compartment is different for each type of food product that is held in the food holding cabinet (oven 1) (‘527, Paragraph [0034]).
Both Veltrop et al. and Shei are directed towards the same field of endeavor of open fronted food display cabinets having a plurality of open fronted food display zones wherein each open fronted food display zone is capable of displaying food items wherein the open fronted food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and identify times at which each item will be placed in the cabinet for display in the open fronted food display zones in order to allow the operator to dispose of spoiled food that has been staged in the plurality of zones over a specified amount of time.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and identify a time vs. temperature curve for a hold cycle for the heat source of the particular food item disposed in a particular food display zone (compartment), which reads on the claimed controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, as taught by Shei since Shei teaches that each particular food item has a different time vs. temperature curve related to hold the food at a safe and optimal serving temperature for an extended period of time without losing product quality (‘527, Paragraph [0032] and [0034]).  Furthermore, Shei teaches the control mechanism automatically selecting the appropriate predetermined heating protocol of the food selected based on the type of food selected and placed in the food display zone (compartment 7) (‘527, Paragraph [0045]).
Further regarding Claim 1, Veltrop et al. modified with Shei is silent regarding the controller being configured to receive indicia of a plurality of items to be displayed in the open fronted food display zones, receiving information regarding the corresponding ones of the food display zones in which each item is to be placed, the food display zone temperature profiles specifies a temperature for each food display zone as a function of a time of day, and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone.
Ewald et al. discloses a food holding cabinet comprising a plurality of food display zones (compartments) (‘886, Column 2, lines 17-34) wherein the plurality of food display zones (compartments) have temperatures separately controlled to provide different holding temperatures used to simultaneously hold previously cooked food items at two or more temperatures (‘886, Column 9, lines 50-67) wherein the temperatures and times within each of the compartments are controlled and programmed by a controller to a desired set point temperature within a specified temperature range depending on product type (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 1-4).  Ewald et al. further discloses the controller receives indicia (name of product) of a plurality of items to be displayed in the food holding cabinet and receives information (hold time regarding a particular product) regarding the corresponding ones of the food display zones in which each item is to be placed (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 5-18).
Both Veltrop et al. and Ewald et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller receive indicia of a plurality of items to be displayed in the food holding cabinet and receive information regarding the corresponding ones of the foody display zones in which each item is to be placed as taught by Ewald et al. in order to allow the operator to visually read the status and location of the food contents of any individual compartment as any particular time.
Further regarding Claim 1, Veltrop et al. modified with Shei and Ewald et al. is silent regarding the controller being configured specify the food display zone temperature profiles for a temperature for each food display zone as a function of a time of day and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone.
Sus et al. discloses a food display cabinet (food staging device 100) having a plurality of food display zones wherein each food display zone is designed and capable of displaying previously cooked foods (‘079, Paragraph [0014]).  A temperature of each food display zone is controllable by a temperature regulating device operably coupled to the food display zone wherein the food display cabinet has a controller (main controller 113) to control the temperature regulating devices to control the temperature of the food display zones and the controller (main controller 113) being configured to receive indicia of a plurality of items to be displayed in the food display zones, receive information regarding the corresponding ones of the food display zones in which each item is to be placed, identify a food temperature (‘079, Paragraph [0052]).  Sus et al. further discloses food disposed in a tray (tray 30a-f) wherein the tray (tray 30a-i) comprising a radio frequency tag (‘079, Paragraph [0047]) wherein the tray containing the food is disposed in one of the plurality of food display zones (slots) that is independently controlled by the controller (main controller 113) (‘079, Paragraphs [0052] and [0086]).  The RFID tag of the tray containing the food is used in conjunction with a staging device having an RFID reader and controller wherein the staging device controller autodetects the tray and tray position and insertion time wherein the controller senses the tray location and automatically runs the timing process when a particular tray is inserted where the controller recognizes the RFID tag that has been pre-programmed (‘079, Paragraph [0095]) and the plurality of food display zones (slots) are also equipped with RF sensors where the controller recognizes the RF tag that is associated with a particular food to be heated at a pre-programmed temperature for a pre-programmed time wherein the food cabinet has “breakfast” and “lunch” modes (‘079, Paragraph [0050]).  The controller identifies trays that contain food that is approaching the end of its allowable holding time (‘079, Paragraph [0092]), which indicates that the controller is configured to specify the food display zone temperature profiles for a temperature for each food display zone as a function of a time of day and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone and independently controlling the temperature of each of the plurality of display zones according to a current time of day (maximum allowable holding time) so that the temperature of each of the food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding food display zone.  It is noted that the time of day in Sus et al. is broadly interpreted to be the time in which a particular food item reaches its allowable holding time before the food item dries out and no longer has the desired organoleptic properties.
Both Veltrop and Sus et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller specify the food display zone temperature profiles for a temperature for each food display zone as a function of a time of day and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone by automatically indicate the end of the allowable holding time for any particular food item disposed in a particular food display zone as taught by Sus et al. in order to allow the operator to know what time of the day the food item has reached its allowable holding time so that the operator knows to replace the food item disposed in the corresponding food display zone.
Further regarding Claim 1, the limitations “wherein each open fronted food display zone is designed and configured to display food items to consumers to purchase the food items” are seen to be recitations regarding the intended use of the “open fronted food display cabinet.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Veltrop discloses each open fronted food display zone being capable of displaying pre-made (pre-cooked) food items (‘813, Paragraphs [0001]-[0002]).  Shei also discloses each food display zone being capable of displaying pre-made (precooked) food items (‘527, Paragraph [0003]).  Additionally, Wisner et al. discloses a food display cabinet (device 10) having a plurality of food display zones (trays 12) wherein each food display zone (trays 12) is designed and configured to display food in a retail environment to end users (‘449, Paragraph [0040]) wherein a temperature of each food display zone (trays 12) is controllable by a corresponding temperature regulating device operably coupled to the food display zone (trays 12) wherein the food display cabinet (device 10) has a controller to control the temperature regulating devices to control the temperature of each of the food display zones (trays 12) (‘449, FIG. 1) (‘449, Paragraph [0031]).  Wisner et al. further discloses using the food display cabinet in a retail environment wherein a plurality of prepackaged food items are capable of being stored within the plurality of food display zones (‘449, Paragraph [0040]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food holding cabinet of Veltrop and store prepackaged foods within the plurality of food display zone compartments as taught by Wisner et al. based upon the particular food type desired to be held within the compartments.  Furthermore, Wisner et al. teaches that it was known and conventional to store the food holding cabinets of Veltrop in a retail environment.
Further regarding Claim 1, Veltrop et al. modified with Shei, Ewald et al., Sus et al., and Wisner et al. is silent regarding the controller having the at least one of the food display zone temperature profiles including at least two of the placement times for two different placement times in the same day.
Shirali et al. discloses a food holding cabinet (‘287, Paragraph [0003]) comprising a plurality of different temperature set points (‘287, Paragraph [0045]) wherein the temperature is controlled by a controller (‘287, Paragraphs [0060] and [0064]).  Shirali et al. further discloses the controller (controller 121) hen the food product has been held for a certain period of time, e.g. a length of time over which the quality of the food product would degrade significantly leading to poor taste or texture, a predetermined amount of time selected at the beginning of the holding process, at a certain time of day at a transition time between breakfast and lunch, at a predetermined time selected at the beginning of the holding process, or when a particular event occurs and the controller ends the holding process when the controller determines that the holding process is complete (‘287, Paragraph [0153]), which reads on the claimed controller having the at least one of the food display zone temperature profiles including at least two of the placement times for two different placement times in the same day (breakfast and lunch).
Both Veltrop et al. and Shirali et al. are directed towards the same field of endeavor of food holding cabinets comprising a controller to control the temperature of the food holding cabinet.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller have the at least one of the food display zone temperature profiles including at least two of the placement times for two different placement times in the same day as taught by Shirali et al. based upon the particular food desired to be stored within the compartment at a particular time of the day.  Shirali et al. establishes that it was known to utilize a controller to determine different placement times within the same day (transition between breakfast and lunch) for a food holding cabinet.
Regarding Claim 2, Veltrop discloses an input means (displays and user controls) (‘813, Paragraphs [0018]-[0019]).  Shei also discloses an input means (touch pad 142) to input indicia regarding the item to be placed in a food display zone (‘527, Paragraph [0035]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food holding cabinet of Veltrop and utilize the input means to input indicia regarding the item to be placed in the food display zone in order to allow the operator to select the type of food to be placed in the compartment so that the controller can automatically operate the heating source to heat the precooked food in the compartment according to a predetermined protocol (‘527, Paragraph [0035]).
Regarding Claim 4, Shirali et al. discloses a food holding cabinet (‘287, Paragraph [0003]) comprising a plurality of different temperature set points (‘287, Paragraph [0045]) wherein the temperature is controlled by a controller (‘287, Paragraphs [0060] and [0064]).  Shirali et al. further discloses the controller (controller 121) hen the food product has been held for a certain period of time, e.g. a length of time over which the quality of the food product would degrade significantly leading to poor taste or texture, a predetermined amount of time selected at the beginning of the holding process, at a certain time of day at a transition time between breakfast and lunch, at a predetermined time selected at the beginning of the holding process, or when a particular event occurs and the controller ends the holding process when the controller determines that the holding process is complete (‘287, Paragraph [0153]), which reads on the claimed conducting the receive or identify times step including identifying or receiving a first one of the placement times when a first one of the plurality of types of items having a first temperature profile will be placed in a first one of the display zones, identifying or receiving a first time period for a duration of time that items of the first type of item will be displayed, identifying or receiving a second one of the placement times for a time of day after the first placement time and during the same day when a second one of the plurality of types of items having a second item temperature profile that is different from the first temperature profile will be placed in the first one of the display zones, identifying or receiving a second time period for a duration of time that the items of the second type of item will be displayed, and the determine a food display zone temperature profile step including determining before the first placement time a temperature profile for the first one of the display zones that specifies a temperature versus time for a time period that includes the first and second time periods.
Both Veltrop et al. and Shirali et al. are directed towards the same field of endeavor of food holding cabinets comprising a controller to control the temperature of the food holding cabinet.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and conduct the receive or identify times step including identifying or receiving a first one of the placement times when a first one of the plurality of types of items having a first temperature profile will be placed in a first one of the display zones, identifying or receiving a first time period for a duration of time that items of the first type of item will be displayed, identifying or receiving a second one of the placement times for a time of day after the first placement time and during the same day when a second one of the plurality of types of items having a second item temperature profile that is different from the first temperature profile will be placed in the first one of the display zones, identifying or receiving a second time period for a duration of time that the items of the second type of item will be displayed, and the determine a food display zone temperature profile step including determining before the first placement time a temperature profile for the first one of the display zones that specifies a temperature versus time for a time period that includes the first and second time periods as taught by Shirali et al. based upon the particular food desired to be stored within the compartment at a particular time of the day.  Shirali et al. establishes that it was known to utilize a controller to determine different placement times within the same day (transition between breakfast and lunch) for a food holding cabinet.
Regarding Claim 5, Shirali et al. discloses the controller being configured to determine a time duration before the second placement time to begin transitioning the temperature of the first one of the display zones from the first temperature profile to the second temperature profile (‘287, Paragraphs [0120] and [0153]).
Further regarding Claim 5, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., and Shirali et al. is silent regarding the time duration being determined according to the claimed formula.  However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 6, the combination of Shei and Shirali et al. discloses the controller being configured to determine a transition temperature profile that specifies a temperature during a time period between the end of the first time period between the end of the first time period and the second placement time (‘527, Paragraph [0034]) (‘287, Paragraph [0153]).
Regarding Claim 8, Veltrop discloses the controller being attached within the cabinet (’813, FIG. 1) (‘813, Paragraph [0040]).
Regarding Claim 9, Veltrop modified with Shei, Ewald et al., Sus et al., and Shirali et al. is silent regarding one or more lights in one or more of the food display zones.
Wisner et al. discloses a food display cabinet (device 10) having a plurality of food display zones (trays 12) wherein each food display zone (trays 12) is designed and configured to display food in a retail environment to end users (‘449, Paragraph [0040]) wherein a temperature of each food display zone (trays 12) is controllable by a corresponding temperature regulating device operably coupled to the food display zone (trays 12) wherein the food display cabinet (device 10) has a controller to control the temperature regulating devices to control the temperature of each of the food display zones (trays 12) (‘449, FIG. 1) (‘449, Paragraph [0031]).  Wisner et al. further discloses one or more lights in one or more of the food display zones wherein power is only supplied to the one or more lights in a “lights only” mode (‘449, Paragraphs [0042]-[0043]).
Both Veltrop et al. and Wisner et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein a temperature of the food display zones are controllable by a corresponding temperature regulating device having a controller to control the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food display cabinet of Chung et al. and incorporate one or more lights in one or more of the food display zones as taught by Wisner et al. in order to allow the user to see when the food display zones (trays 12) reaches its respective holding temperature that indicates when the trays are ready to receive a food item (‘449, Paragraph [0043]).
Regarding Claim 11, Shei discloses the controller being configured to selectively disable power to the temperature regulating devices (‘527, Paragraph [0043]).
Regarding Claim 15, Veltrop modified with Shei, Ewald et al., and Sus et al. discloses the food display cabinet of Claim 1 as enumerated in the rejections of Claim 1 above.  Veltrop also discloses a computer (controlling computers) configured to control the one or more food display cabinets (‘813, Paragraph [0019]).
Regarding Claim 16, Veltrop discloses a display means (‘813, Paragraphs [0018]-[0019]).
Further regarding Claim 16, the limitations “configured to display information regarding transition times at which the temperatures of the food display zones is to change” are limitations with respect to indicia of printed matter.  To be given patentable weight, the printed matter and associated product must be in a functional relationship (MPEP § 2111.05.I.A.).  Where a product merely serves as a support for printed matter, no functional relationship exists in view of Gulack, 703 F.2d at 1386, 217 USPQ at 404 (MPEP § 2111.05.I.B.).  In this particular instance, the transition times displaying information regarding transition times merely recites a display support for the printed matter of the transition times and no functional relationship exists.  Nevertheless, Sus et al. discloses the display means being configured to display information regarding transition times (allowable holding times) at which the temperatures of the food display zones is to change (‘079, Paragraph [0065]).
Regarding Claim 19, Veltrop discloses at least one heating device and at least one cooling device wherein the temperature regulating devices operably are connected to the at least one heating device (heating coil 67) and the at least one cooling device (cooling coil 120) for controlling the temperatures of the plurality of open fronted food display zones (‘813, Paragraphs [0044]-[0045]).
Regarding Claim 20, Veltrop discloses the at least one cooling device including a fan (fan 70) (‘813, Paragraph [0026]) and a refrigerated element (refrigerating coil 65) (‘813, Paragraph [0024]).
Regarding Claim 24, Sus et al. discloses determining a transition time (allowable holding time for a food item) (‘079, Paragraph [0065]).  Shei discloses determining a time temperature curve for heating a particular food item (‘527, Paragraph [0034]), which reads on the claimed limitations including utilizing a rate of change of the temperature of the display zone to determine a transition time that results in a temperature of the display zone being within the first temperature profile at the transition time and within the second temperature profile at the second placement time.
Regarding Claim 25, Sus et al. discloses the transition time (allowable holding time) being determined by the controller in response to receiving a user input of the first time (allowable holding time of a first food item) and the second time (allowable holding time of a second food item) (‘079, Paragraphs [0052] and [0065]).
Regarding Claim 26, Shei discloses a time vs. temperature curve being different for each type of food product to be held in the oven for a hold cycle(‘527, Paragraph [0034]), which reads on the claimed identifying a first temperature profile for a first item to be placed in a first one of the display zones and displayed for a first time duration and identifying a second temperature profile for a second item to be placed in the first one of the food display zones for a second time duration immediately after the first time duration since each food is recognized to have a different time/temperature curve for a holding period.
Regarding Claim 27, Veltrop discloses some of the compartments are refrigerated while other compartments are heated (‘813, Paragraph [0010]), which reads on the claimed the first temperature profile is an above ambient (heated) temperature profile for maintaining a temperature of a heated food item at an above ambient temperature and the second temperature profile is a below ambient (refrigerated) temperature profile for maintaining a temperature of a refrigerated food item at a below ambient temperature.
Regarding Claim 28, Veltrop discloses the temperature regulating device being capable of distributing heated air as an air curtain (via fans 17) (‘813, Paragraph [0038]).  Sus et al. discloses air being distributed as an air curtain over a front aperture of a corresponding one of the food display zones (‘079, Paragraph [0074]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the air curtain of Veltrop that is disposed in the side of the food cabinet (‘813, Paragraph [0040]) to be disposed over a front aperture of a corresponding one of the food display zones since Shei teaches that it is known to circulate air over a front aperture of the food cabinet.  Furthermore, claims to an air curtain which read on the prior art except with regard to the position of the air curtain is held unpatentable because shifting the position of the air curtain is held to be an obvious matter of design choice in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).
Regarding Claim 34, the limitations “wherein the open fronted food display cabinet is designed and configured to display food items to customers in a café or supermarket for the customers to purchase” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, Wisner et al. US 2008/0213449, and Shirali et al. US 2016/0195287 as applied to claim 1 above in further view of Singh et al. US 2002/0163436.
Regarding Claim 3, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., and Shirali et al. is silent regarding a database comprising temperature profiles associated with a plurality of food items wherein the controller is configured to query the database for information regarding a given food item.
Singh et al. discloses a food display cabinet (food cases 100) comprising a plurality of food display zones wherein a temperature of each food display zone is controllable by a corresponding temperature regulating device (temperature sensor 116) operably coupled to the food display zone wherein the food display cabinet has a controller to control the temperature regulating devices to control the temperature of the food display zones (‘436, Paragraph [0034]).  Singh et al. further discloses a database comprising temperature profiles associated with a plurality of food items (‘436, Paragraph [0026]) and the controller being configured to query the database for information regarding a given food item (‘436, Paragraph [0021]).
Both Veltrop and Singh et al. are directed towards the same field of endeavor of monitoring temperature profiles of food items in al food holding cabinet.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veltrop and use the database to store temperature profiles associated with a plurality of food items and the controller being configured to query the database for information regarding a given food item as taught by Singh et al. in order to allow the user to make determinations to limit the bacterial count of the food (‘436, Paragraphs [0005]-[0006]).
Regarding Claim 14, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., Shirali et al., and Chung et al. is silent regarding the computing means comprising a database which stores data with information relating to the temperature profiles associated with the plurality of items.
Singh et al. discloses a computing means comprising a database which stores data with information relating to the temperature profiles associated with the plurality of items (‘436, Paragraphs [0025] and [0041]).
Both Veltrop and Singer et al. are directed towards the same field of endeavor of monitoring temperature profiles of food items in a food holding cabinet.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veltrop and use the database to store temperature profiles associated with a plurality of food items as taught by Singer et al. in order to allow the user to make determinations to limit the bacterial count of the food (436, Paragraphs [0005]-[0006]).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, Wisner et al. US 2008/0213449, and Shirali et al. US 2016/0195287 as applied to claim 9 or claim 16 above in further view of Arnold et al. US 6,011,243.
Regarding Claim 10, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., and Shirali et al. is silent regarding wherein the controller is configured to selectively disable power to one or more of the temperature regulating devices and power is only supplied to the one or more lights in the corresponding food display zones in a “lights only” mode.
Arnold et al. discloses an open front (passageway opening) food cabinet display having a plurality of open fronted (passageway opening) food display zones wherein each open fronted food display zone is designed and capable of displaying food items wherein a temperature of each open fronted food display zone is independently controllable by a corresponding temperature regulating device operably coupled to the food display zone and the open fronted food display cabinet has a controller to control the temperature regulating devices to control the temperature of each of the open fronted food display zones (‘243, Column 2, lines 29-47).  The controller independently controls the temperature of each of the plurality of open fronted food display zones using the temperature regulating devices (‘243, Column 2, lines 12-25) (‘243, Column 3, lines 11-25).  Arnold et al. further discloses the controller being configured to selectively disable power to one or more of the temperature regulating devices such that power is only supplied to the one or more lights in the corresponding food display zones in a “lights only” mode (‘243, Column 14, lines 36-57).
Both Veltrop et al. and Arnold et al. are directed towards the same filed of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller being configured to selectively disable power to one or more of the temperature regulating devices such that power is only supplied to the one or more lights in the corresponding food display zones in a “lights only” mode as taught by Arnold et al. in order to save on electricity by turning off the heating or cooling device any compartments that do not presently have food container therein while alerting the operator with lights that a particular compartment is empty at a particular time.
Regarding Claim 18, the limitations “wherein the display means is configured to display the information regarding the transition times at a display time, wherein a duration of time for cooking the foodstuff prior to placing the food stuff in the food display cabinet” are limitations with respect to indicia of printed matter.  To be given patentable weight, the printed matter and associated product must be in a functional relationship (MPEP § 2111.05.I.A.).  Where a product merely serves as a support for printed matter, no functional relationship exists in view of Gulack, 703 F.2d at 1386, 217 USPQ at 404 (MPEP § 2111.05.I.B.).  In this particular instance, the duration of cooking times prior to placing the foodstuff in the food display cabinet merely recites a display support for the printed matter of the cooking times of the foodstuffs and no functional relationship exists.  Nevertheless, Arnold et al. discloses a display means configured to display information regarding the transition times at a display time wherein duration of time between the display time and the transition time is greater than or equal to a cooking time duration for cooking the foodstuff prior to placing the foodstuff in the food display cabinet (‘243, Column 16, lines 50-61).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the indicia/printed matter that is displayed on the display screen of Veltrop modified with Sus et al. and display information regarding the transition times at a display time wherein duration of time between the display time and the transition time is greater than or equal to a cooking time duration for cooking the foodstuff prior to placing the foodstuff in the food display cabinet as taught by Arnold et al. depending upon the particular indicia/printed matter desired to be shown on the display screen.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, Wisner et al. US 2008/0213449, and Shirali et al. US 2016/0195287 as applied to claim 1 above in further view of Chung et al. US 2011/0114625 (cited on Information Disclosure Statement filed March 15, 2016).
Regarding Claims 12-13, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., and Shirali et al. discloses the food display cabinet of Claim 1 as enumerated in the rejections of Claim 1 above.  Veltrop also discloses a communications means (controlling computers) (‘813, Paragraph [0019]).
Veltrop is silent regarding the communications means communicating with an external computing means.
Chung et al. discloses an open fronted food display cabinet (temperature controlled food holding cabinet 10) having a plurality of open fronted food display zones (separate temperature controlled food holding compartments 23) wherein a temperature of each open fronted food display zone is independently controllable by a corresponding temperature regulating device (temperature control elements 51) operably coupled to the food display zone (‘625, Paragraph [0021]).  The open fronted food display cabinet (separate temperature controlled food holding compartments 10) has a controller (semiconductors 59) to control the temperature regulating devices (temperature control elements 51) to control the temperature of each of the open fronted food display zones (‘625, Paragraph [0027]) wherein the open fronted food display zones do not cook the food displayed in the open fronted food display zones (‘625, FIG. 1) (‘625, Paragraphs [0015] and [0049]) since foods stored at cold temperatures do not cook the food displayed.  The control has an input/output user interface (‘625, Paragraph [0051]) and operating instructions having operating parameters such as temperatures to maintain the compartment and food holding time limits are received through one or more of the user interfaces (‘625, Paragraph [0054]).  An LCD display is incorporated in the food display cabinet (‘625, Paragraph [0028]).  Chung et al. further discloses the cabinet (cabinet 10) comprising a communications means (master controller 70) to communicate with an external computing means (external memory device 83) (‘625, Paragraph [0051]).
Both Veltrop and Chung et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communications means of Veltrop et al. to communicate with an external computing means since Chung et al. teaches that it was known and conventional to use a communications means to communicate with an external computing means outside of the food cabinet.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527 and Ewald et al. US 5,724,886. 
Regarding Claim 21, Veltrop discloses an open fronted (open front face 40) food display cabinet (cabinet 10) having a plurality of open fronted food display zones (compartments 50) (‘813, FIG. 1) (‘813, Paragraphs [0012]-[0014]) wherein each food display zone (compartments 50) includes a temperature regulating device (Peltier device 80) (‘813, Paragraph [0030]) and is capable of being held at the same or different temperatures (‘813, Paragraph [0010]).  The food display cabinet (cabinet 10) has a controller (microcontrollers) to control the temperature regulating devices to control the temperature of each of the open fronted food display zones (compartments 50) (‘813, Paragraph [0020]).  The controller independently controls the temperature of each of the plurality of open fronted food display zones using the temperature regulating devices (‘813, Paragraphs [0026] and [0052]).  Veltrop also discloses the controller being configured to vary the temperature of the first food display zone using the temperature regulating device so that the first food display zone is at the identified temperature for the item at the time the item is placed in the first food display zone (‘813, Paragraphs [0020] and [0038]).
Veltrop et al. is silent regarding the controller being configured to receive indicia of an item to be placed in a first food display zone, identifying a time the item is to be placed in the first food display zone, and identifying a temperature profile associated with the item.
Shei discloses an open fronted (open front) food display cabinet (holding oven 1) having a plurality of open fronted food display zones (compartments 7) (‘527, Paragraph [0023]) wherein a temperature of each of the fronted food display zone (compartments 7) is independently controllable by a corresponding temperature regulating device (heat source 25) operably coupled to the food display zone (compartments 7) (‘527, Paragraph [0024]) wherein a controller (control mechanism 140) controls the temperature regulating device (heat source 25) and the controller is capable of independently controlling the temperature of each of the plurality of open fronted food display zone (compartments 7) using the temperature regulating devices (heat source 25) (‘527, FIG. 1) (‘527, Paragraphs [0032]-[0033]).  Shei further discloses that the controller identifies times at which each item will be placed in the cabinet for display in the open fronted food display zones (‘527, Paragraph [0045]) and the controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, i.e. a time vs. temperature curve for a hold cycle for the heat source of a compartment is different for each type of food product that is held in the food holding cabinet (oven 1) (‘527, Paragraph [0034]).
Both Veltrop et al. and Shei are directed towards the same field of endeavor of open fronted food display cabinets having a plurality of open fronted food display zones wherein the open fronted food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and identify times at which each item will be placed in the cabinet for display in the open fronted food display zones in order to allow the operator to dispose of spoiled food that has been staged in the plurality of zones over a specified amount of time.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and identify a time vs. temperature curve for a hold cycle for the heat source of the particular food item disposed in a particular food display zone (compartment), which reads on the claimed controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, as taught by Shei since Shei teaches that each particular food item has a different time vs. temperature curve related to hold the food at a safe and optimal serving temperature for an extended period of time without losing product quality (‘527, Paragraph [0032] and [0034]).  Furthermore, Shei teaches the control mechanism automatically selecting the appropriate predetermined heating protocol of the food selected based on the type of food selected and placed in the food display zone (compartment 7) (‘527, Paragraph [0045]).
Further regarding Claim 21, Veltrop modified with Shei is silent regarding the controller being configured to receive indicia of an item to be placed in a first food display zone.
Ewald et al. discloses a food holding cabinet comprising a plurality of food display zones (compartments) (‘886, Column 2, lines 17-34) wherein the plurality of food display zones (compartments) have temperatures separately controlled to provide different holding temperatures used to simultaneously hold previously cooked food items at two or more temperatures (‘886, Column 9, lines 50-67) wherein the temperatures and times within each of the compartments are controlled and programmed by a controller to a desired set point temperature within a specified temperature range depending on product type (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 1-4).  Ewald et al. further discloses the controller receives indicia (name of product) of items to be displayed in the food holding cabinet and receives information (hold time regarding a particular product) regarding the corresponding ones of the food display zones in which each item is to be placed (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 5-18).
Both Veltrop et al. and Ewald et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller receive indicia of a plurality of items to be displayed in the food holding cabinet and receive information regarding the corresponding ones of the foody display zones in which each item is to be placed as taught by Ewald et al. in order to allow the operator to visually read the status and location of the food contents of any individual compartment as any particular time.
Regarding Claim 22, Veltrop discloses at least one heating device and at least one cooling device wherein the temperature regulating devices operably are connected to the at least one heating device (heating coil 67) and the at least one cooling device (cooling coil 120) for controlling the temperatures of the plurality of open fronted food display zones (‘813, Paragraphs [0044]-[0045]).
Regarding Claim 23, Veltrop discloses the at least one cooling device including a vapour evaporation device (‘813, Paragraphs [0025]-[0026]).
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527 and Ewald et al. US 5,724,886 as applied to claim 21 above in further view of Sus et al. US 2007/0254079.
Regarding Claim 30, Veltrop discloses the temperature regulating device being capable of distributing heated air as an air curtain (via fans 17) (‘813, Paragraph [0038]).
Veltrop is silent regarding the air curtain being distributed over a front aperture of a corresponding one of the food display zones.
Sus et al. discloses a food display cabinet (food staging device 100) having a plurality of food display zones wherein each food display zone is designed and capable of displaying previously cooked foods (‘079, Paragraph [0014]).  A temperature of each food display zone is controllable by a temperature regulating device operably coupled to the food display zone wherein the food display cabinet has a controller (main controller 113) to control the temperature regulating devices to control the temperature of the food display zones and the controller (main controller 113) being configured to receive indicia of a plurality of items to be displayed in the food display zones, receive information regarding the corresponding ones of the food display zones in which each item is to be placed, identify a food temperature (‘079, Paragraph [0052]).  Sus et al. further discloses air being distributed as an air curtain over a front aperture of a corresponding one of the food display zones (‘079, Paragraph [0074]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the air curtain of Veltrop that is disposed in the side of the food cabinet (‘813, Paragraph [0040]) to be disposed over a front aperture of a corresponding one of the food display zones since Shei teaches that it is known to circulate air over a front aperture of the food cabinet.  Furthermore, claims to an air curtain which read on the prior art except with regard to the position of the air curtain is held unpatentable because shifting the position of the air curtain is held to be an obvious matter of design choice in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).
Regarding Claim 31, Shei discloses that the controller identifies times at which each item will be placed in the cabinet for display in the open fronted food display zones (‘527, Paragraph [0045]) and the controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, i.e. a time vs. temperature curve for a hold cycle for the heat source of a compartment is different for each type of food product that is held in the food holding cabinet (oven 1) (‘527, Paragraph [0034]).  Ewald et al. discloses the controller receiving indicia (name of product) step including receiving indicia for a plurality of different types of items to be placed in the first food display zone during a given day and receives information (hold time regarding a particular product) regarding the corresponding ones of the food display zones in which each item is to be placed (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 5-18).  Sus et al. discloses a food display cabinet (food staging device 100) having a plurality of food display zones wherein each food display zone is designed and capable of displaying previously cooked foods (‘079, Paragraph [0014]).  A temperature of each food display zone is controllable by a temperature regulating device operably coupled to the food display zone wherein the food display cabinet has a controller (main controller 113) to control the temperature regulating devices to control the temperature of the food display zones and the controller (main controller 113) being configured to receive indicia of a plurality of items to be displayed in the food display zones, receive information regarding the corresponding ones of the food display zones in which each item is to be placed, identify a food temperature (‘079, Paragraph [0052]).  Sus et al. further discloses food disposed in a tray (tray 30a-f) wherein the tray (tray 30a-i) comprising a radio frequency tag (‘079, Paragraph [0047]) wherein the tray containing the food is disposed in one of the plurality of food display zones (slots) that is independently controlled by the controller (main controller 113) (‘079, Paragraphs [0052] and [0086]).  The RFID tag of the tray containing the food is used in conjunction with a staging device having an RFID reader and controller wherein the staging device controller autodetects the tray and tray position and insertion time wherein the controller senses the tray location and automatically runs the timing process when a particular tray is inserted where the controller recognizes the RFID tag that has been pre-programmed (‘079, Paragraph [0095]) and the plurality of food display zones (slots) are also equipped with RF sensors where the controller recognizes the RF tag that is associated with a particular food to be heated at a pre-programmed temperature for a pre-programmed time wherein the food cabinet has “breakfast” and “lunch” modes (‘079, Paragraph [0050]).  The controller identifies trays that contain food that is approaching the end of its allowable holding time (‘079, Paragraph [0092]), which indicates that the controller is configured to identify a time step (allowable holding time) including identifying a plurality of times that each of the corresponding plurality of different types of items will be placed in the first food display zone wherein the vary the temperature step includes varying the temperature of the first food display zone so that the temperature transitions from one of the temperature profiles to another one of the temperature profiles so that the first food display zone is within the temperature profile of a given one of the plurality of items at the time the item is placed in the first food display zone.  It is noted that the time step in Sus et al. is broadly interpreted to be the time in which a particular food item reaches its allowable holding time before the food item dries out and no longer has the desired organoleptic properties.
Both Veltrop and Sus et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller configured to identify a time step (allowable holding time) including identifying a plurality of times that each of the corresponding plurality of different types of items will be placed in the first food display zone wherein the vary the temperature step includes varying the temperature of the first food display zone so that the temperature transitions from one of the temperature profiles to another one of the temperature profiles so that the first food display zone is within the temperature profile of a given one of the plurality of items at the time the item is placed in the first food display zone.  It is noted that the time step in Sus et al. is broadly interpreted to be the time in which a particular food item reaches its allowable holding time before the food item dries out and no longer has the desired organoleptic properties as taught by Sus et al. in order to allow the operator to know what time of the day the food item has reached its allowable holding time so that the operator knows to replace the food item disposed in the corresponding food display zone.
Regarding Claim 32, Sus et al. discloses identifying trays that contain food that is approaching the end of its allowable holding time (‘079, Paragraph [0049]) and maintaining the temperature of the first food display zone within a given one of the temperature profiles (‘079, Paragraph [0050]) until the step of varying the temperature to another one of the temperature profiles after changing the tray containing the food item that has reached its allowable holding time with another food item.
Regarding Claim 33, Sus et al. discloses the identify times step including identifying a first time (end of allowable holding time of a first food disposed in a first compartment) when a first item (a first food item) having a first temperature profile will be placed in a first one of the display zones (a first compartment housing a first tray of a first food item) and identifying a second time (end of allowable holding time of a second food disposed in a second compartment) and during the same day as the first time when a second item (a second food item that replaces the first food item that has passed its allowable holding time) has a second item temperature profile will be placed in the first one of the display zones (‘079, Paragraph [0101]).  The controller is configured to determine a transition time (time at which the allowable holding time of the first food item is exceeded) for transitioning a temperature of the first one of the display zones from the first temperature profile to the second item temperature profile (‘079, Paragraph [0101]).  Sus et al. also discloses determining a transition time (allowable holding time for a food item) (‘079, Paragraph [0065]).  Shei discloses determining a time temperature curve for heating a particular food item (‘527, Paragraph [0034]), which reads on the claimed limitations including utilizing a rate of change of the temperature of the display zone to determine a transition time that results in a temperature of the display zone being within the first temperature profile at the transition time and within the second temperature profile at the second placement time.

Response to Arguments
Examiner notes that the previous new matter rejections under 35 USC 112(a) have been withdrawn in view of the amendments.
Examiner notes that some of the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments while some of the previous rejections to 35 USC 112(b) have been maintained as indicated above for not being addressed.  Additionally, some new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed April 8, 2022 with respect to the rejections to 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Pages 10-11 of the Remarks with respect to Claim 21 that Shei teaches that the cycle is designed to begin after the food is placed in the device and that independent Claim 21 requires the first food display zone is at the identified temperature for the item at the time the item is placed in the first food display zone.  Applicant continues that modifying Shei to do such would pose a safety risk to the user and that Shei teaches a rapid heating at high power level during an initial rethermalization cycle to quickly raise the temperature of a previously cooked cold food item.  Applicant contends it would be dangerous to open the device and place the food items in the device after the cycle had begun and that Shei only teaches placing the food in the device first and then selecting the appropriate settings for beginning the cycle.  Applicant continues that if the user waits until the heating cycle of Shei progresses to the holding temperature before placing cold food in the device the food would not have been present for the initial rethermalization cycle and renders the food cold and inedible.
Examiner notes that Veltrop is being relied upon as the primary reference in the rejection of Claim 21.  The prior art combination does not envisage modifications to Shei.  Rather, the prior art combination envisages modifications to the primary reference of Veltrop et al.  Furthermore, Claim 21 does not specify any particular temperatures, hot or cold, and only recites a generic temperature profile of an item.  Veltrop teaches storing hot or cold food items in different compartments (‘813, Paragraph [0035]).  Furthermore, one of ordinary skill in the art would not touch hot surfaces of any compartment of Veltrop.  One of ordinary skill in the art would understand that it is known and conventional in the food cabinet art encompassing ovens that ovens preheated to temperatures of for example 350°F and above are safe to remove any existing food items disposed in the oven and replace with a new food item so long as the user does not touch the surfaces of the oven and uses mitts to touch any hot surface.  Applicant allegation that there is a safety risk and opening the device and placing the food into the device after the cycle has begun is contrary to one of ordinary skill in the art.  Additionally, Claim 21 does not recite any particular warm or hot temperature or temperature at all.  Claim 21 only recites “vary the temperature of the first food display zone using the temperature regulating device so that the first food display zone is at the identified temperature for the time at the time the time is placed in the first food display zone.”  A food cabinet storing food at a warm temperature as disclosed by Veltrop (‘813, Paragraph [0035]) would not endanger the user if the food is placed into the compartments during or after the initial heating up.  Additionally, it is unknown how food stored at a warm temperature compartment that is not present for the initial rethermalization cycle would render the food cold.  For example, one of ordinary skill in the art using an oven to cook food could pre heat the oven to a desired temperature, e.g. 300°F and any food stored therein for a long enough duration would be hot regardless of whether the food was present for the initial pre heating stage or not.  Therefore, these arguments are not found persuasive.
Applicant argues on Page 12 of the Remarks with respect to Claim 1 that the device of Shei is a simple preprogrammed heating cycle that is initiated with the press of a start button when a new batch of hamburger buns are placed in the device and contends that this does not read on the limitations “determine a food display zone temperature profile…wherein at least one of the food display zone temperature profiles includes at least two of the placement times for two different placement times in the same day.”
Examiner first notes that the limitations regarding two different placement times are rejected under 35 USC 112(b) as being unclear.  Additionally, Shirali et al. is being relied upon to teach the limitations regarding the at least one of the food display zone temperature profiles includes at least two of the placement times for two different placement times in the same day, which was necessitated by amendment.
Applicant argues on Page 13 of the Remarks with respect to Claim 1 that the Office Action relies on many industrial kitchen food holding cabinet prior art but does not cite a single prior art reference that discloses a food display cabinet.  Applicant refers to the previous Declaration by Mr. Steele that there are differences in the industrial food kitchen holding cabinets disclosed by Chung et al. that are back of the house restaurant holding cabinets and operate at an unsafe temperature that is unsafe in a retail environment.
Examiner notes that Claim 1 does not require the food display cabinet to be used in a “retail environment.”  It is also unclear what a retail environment entails, since the back room of a retail store broadly reads on a “retail environment.”  Applicant’s disclosure does not provide an explicit definition for the phrase “retail environment.”  Furthermore, Sus et al. teaches using a food holding cabinet (staging device 10) whose contents the user can see (‘079, Paragraph [0049]), which does not imply a “back of the house holding cabinet” since ready made foods are put on display in the cabinet.  Examiner notes that Chung et al. is not being relied upon to reject Claim 1.  Applicant does not make any statements that applies to the references of the current rejection of the independent claims.  Additionally, applicant does not specifically and distinctly point out the supposed errors of the current rejection with these statements.  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 13-14 of the Remarks with respect to Claim 1 that the Office Action revises each instance of “designed and configured” in the claims to merely be “capable of” and applicant contends more than the mere capability is required.  Applicant contends that industrial kitchen food holding cabinets are not designed and configured to display food items to consumers to purchase food items.  Applicant contends that it would not be obvious to use the prior art devices as food display cabinets because most or all of the cited art would not be safe to use in a retail environment.
Examiner first notes the Claim 1 does not require the food cabinet to be used in a “retail environment.”  Additionally, applicant’s statements that “most or all of the cited art would not be safe to use in a retail environment” does not distinctly or explicitly point out the supposed errors of the Office Action.  The phrase “most or all of the cited art” does not specify which piece(s) of prior art is in error.  Furthermore, Veltrop does not disclose using an industrial kitchen food holding cabinet.  The arguments regarding cabinets designed and configured to display food items to consumer to purchase food items are intended use limitations and only need to be capable of performing these limitations.  Additionally, even if the prior art cabinets were stored in a backroom kitchen (which is not disclosed by any of the art currently relied upon), a consumer would be capable of going to the backroom kitchen and purchase any food items.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 14-15 of the Remarks with respect to Claim 4 that the timer of Sus does not identify a placement time for a new item to be placed in the device and only identifies a removal time when any remaining items should be removed.  Applicant contends it would by physically impossible for a new heating cycle for a new batch of food to begin at the instant that a holding time of a previous batch has expired and applicant contends there is no suggestion that a new heating cycle will necessarily being after a prior cycle expires.  Applicant continues that the timer is designed to time a single holding period.  Applicant also contends that the timer does not teach or suggest determining a food display zone temperature profile…before the first placement time, a temperature profile for the first one of the display zones that specifies a temperature versus time for a time period that includes the first and second time periods. And that there is no teaching or suggestion in Sus for the heating cycle to include at least two placement times and two time periods.
Examiner notes that Shirali et al. is being relied upon to teach the limitations regarding identifying a placement time for a new item to be placed in the device, e.g. the transition time between breakfast and lunch.  This was a new limitation that necessitated the incorporation of the Shirali et al. reference.
Applicant argues on Page 15 of the Remarks with respect to Claim 26 that an end of a timer for a rethermalization and holding cycle in Sus or Shei to an item placement time is deficient because it would be impossible to start a new cycle at the instant a prior cycle ends.
Examiner argues Shei teaches a time vs. temperature curve for the temperature of a food product as a function of time can be different for each type of food product to be held in the oven (‘527, Paragraph [0034]).  One of ordinary skill in the art would place a food item into a compartment when desired and based upon the time vs. temperature curve of a particular food item would leave the food item in the compartment for the holding time desired.  Therefore, this argument is not found persuasive.
Applicant argues on Page 15 of the Remarks with respect to Claim 6 that both Sus and Shei merely discloses a single heating cycle and does not teach or suggest an automated cycle for two different food items or any type of heating control for between the placement of two items and applicant alleges that neither reference teaches the claimed limitation “a transition temperature profile that specifies a temperature during a time period between the end of the first time period and the second placement time.”
Examiner notes that the combination of Shei and Shirali et al. teaches the limitations of Claim 6, which was necessitated by amendment.
Applicant argues on Page 16 of the Remarks with respect to Claim 10 that neither Arnold’s ability to turn a heater off or any of the cited art teach or suggest modifying the rethermalization and holding cycle of Sus or Shei to include a period of time for an item temperature profile that specifies an ambient temperature and that the purposes of Sus and Shei cycle and timer is to reheat and hold at an elevated temperature a food item and notify the user when the food item must be discarded due to prolonged heating.
Examiner notes that Veltrop et al. is being relied upon as the primary reference.  Sus and Shei are not being used as the primary reference.  The primary reference of  Veltrop et al. teaches a food holding cabinet having one compartment capable of holding a warm or hot item and another compartment capable of holding a cold item (‘813, Paragraphs [0035]-[0036]).  The disclosure that the compartments are capable of holding a warm or hot item or a cold item suggests that an item can be held at ambient temperature since ambient temperature is a temperature that falls between the temperatures of a warm item and a cold item.  The prior art combination is based on the primary reference of Veltrop modified with multiple secondary references.  Applicant has not addressed the merits of the rejection regarding an item temperature profile specifying an ambient temperature.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 16-17 of the Remarks with respect to Claim 27 that Claim 27 requires “the first and second temperature profiles…include a below ambient temperature profile.”  Applicant contends that the proposed combination of five prior art references does not provide an articulated reasoning for why the refrigeration capability of Veltrop would be combined with the timers of Shei.  Applicant argues the timer in Shei notifies the kitchen works when the holding time for the heated hamburger buns has expired and the food must be thrown away due to prolonged heating.  Applicant argues there is no motivation to apply those timers to refrigerated items which would not have the same problem or being overcooked or dried out due to prolonged heating as the warmed bread in Shei.  Applicant argues Veltrop does not teach a “food display zone temperature profile specifying a time duration for each of the first and second temperature profiles and a transition time for transitioning therebetween.”
Examiner argues Veltrop teaches keeping shelves hot or cool (‘813, Paragraph [0044]) and that temperatures of different shelves can be controlled (‘813, Paragraph [0026]) using a controller (‘813, Paragraph [0020]).  Shei teaches the control mechanism being programmed for different types of food (‘’527, Paragraph [0045]) and that the food product can be held at a starting refrigerated temperature (‘527, Paragraph [0035]).  The combination of Veltrop et al. modified with Shei recognizes that shelves can be kept hot or cool wherein temperatures of different shelves can be controlled using a controller and that the control mechanism can be programmed for different types of food wherein the food product can be held at a refrigerated temperature.  One of ordinary skill in the art would maintain a particular compartment holding a food at a refrigerated temperature below ambient based upon the particular type of food desired to be stored.  Some foods are kept at refrigerated temperatures below ambient to keep foods fresh for long durations and to slow down the growth of bacteria.  Therefore, this argument is not found persuasive. 
Applicant argues on Page 17 of the Remarks with respect to Claim 34 that none of the prior art industrial kitchen rethermalization and warming cabinets cited in the Office Action are “designed and configured to display food items to customers in a cafe or supermarket for the customers to purchase.”
Examiner argues the limitations “designed and configured to display food items to customers in a café or supermarket” are intended use limitations that need to only be capable of being performed by the prior art.  There is no structural limitation to this limitation.  One of ordinary skill in the art could use the food holding cabinet of Veltrop in any portion of an indoor or outdoor facility that has access to electricity for the controllers to function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shei et al. US 2010/0140251 discloses a control system programmed to operate heating mechanisms in each compartment wherein the control system is programmed to operate upper and lower heater plates in each compartment independent of the heater plates in other compartments allowing food in each compartment to be heated to different temperatures and/or different times (‘251, Paragraph [0103]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792